Title: From George Washington to Samuel Huntington, 17 October 1780
From: Washington, George
To: Huntington, Samuel


                  
                     
                     Sir
                     Head Quarters near Passaic Falls 17th Octobr 1780
                  
                  I have just received advice from Elizabeth Town, which I think
                     may be depended on, that the Fleet fell down from New York on sunday last and
                     it is said have since sailed. There was a constant firing of signals on Sunday.
                     The numbers gone are, by the best information I have yet obtained, about 2500
                     Foot and thirty or forty Horse, but they have taken spare furniture for a
                     considerable number of Horse. General Lesly commands. They have pilots for both
                     Eastward and southward, but the latter is generally thought to be their
                     destination. I have the honor to be with very great Respect Yr Excellency’s
                     most obedt and humble Servt
                  
                     Go: Washington
                  
                  
                     P.S. It is said they have taken a number of spare Arms also
                        with them.
                  
                  
               